SECOND DIVISION
                           MILLER, P. J.,
        MERCIER, J., and SENIOR APPELLATE JUDGE PHIPPS.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      March 3, 2021




In the Court of Appeals of Georgia
 A20A1994. PATTAROZZI v. THE STATE.

      PHIPPS, Senior Appellate Judge.

      A jury convicted Terry Monty Pattarozzi of two counts of failure to register as

a sex offender, and the trial court denied his motion for a new trial. On appeal,

Pattarozzi contends that his trial counsel rendered ineffective assistance by failing to

object to four exhibits going out with the jury. For the following reasons, we affirm.

      “On appeal from a criminal conviction, we view the evidence in the light most

favorable to the verdict, with the defendant no longer enjoying a presumption of

innocence.” Reese v. State, 270 Ga. App. 522, 523 (607 SE2d 165) (2004).

      The record shows that, as the result of a 1993 conviction, Pattarozzi was

required to register as a sex offender with the Chattooga County Sheriff’s Office. On

December 13, 2018, a deputy in the Chattooga County Sheriff’s Office received
information regarding Pattarozzi. Based on this information, the deputy began an

investigation into Pattarozzi, first by pulling his file to see if any new addresses had

been added, then by attempting unsuccessfully to make contact with Pattarozzi and

his wife by phone. On December 17, 2018, the deputy went to Pattarozzi’s house.

When she arrived, no one was home. There were no vehicles in the driveway, and

there was no sign of the dog that had always barked when the deputy had previously

been to Pattarozzi’s house. The next day, the deputy, who had never had difficulty

reaching Pattarozzi before, was again unable to contact Pattarozzi. The information

that she had received and her inability to contact Pattarozzi led the deputy to believe

that he had absconded. The deputy applied for and received a warrant for Pattarozzi’s

arrest on December 18, 2018.

      Pattarozzi called the deputy on December 27, 2018, asking whether there was

a warrant for his arrest. She told him that she could not give him that information over

the phone, but he could come into the office with identification to find out. Pattarozzi

was arrested at his house later that afternoon. On December 31, 2018, after he was

released from jail, Pattarozzi went to the deputy’s office and filled out a change of

employment form. On the change of employment form, Pattarozzi stated that he had



                                           2
changed his employment on September 30, 2018. Pattarozzi told the deputy that he

had been in Colorado starting a business.

      Pattarozzi was charged with two counts of failure to register as a sex offender.

In the first count, Pattarozzi was charged with failing to give the Chattooga County

Sheriff’s Office updated information regarding his address within 72 hours after his

address information changed. In the second count, he was charged with failing to

provide updated information regarding his place of employment within 72 hours after

his employment information changed.

      The evidence introduced by the State at trial included an annual verification

form sent to Pattarozzi notifying him that he was due to re-register with the Chattooga

County Sheriff’s Office within 72 hours prior to his September 21 birthday (exhibit

3); a Georgia sex offender registration notification form with a checklist initialed and

signed by Pattarozzi (exhibit 4); the warrant for Pattarozzi’s arrest (exhibit 5); and the

change of employment information form that Pattarozzi completed on December 31,

2018 (exhibit 6). The affidavit supporting the arrest warrant included the following

statement: “Subject is registered at the listed address and has not been located there

in over 72 hours. Subject was located by Colorado DOC parole [division] to be



                                            3
residing at 1362 Wolff Street, Denver, CO 80204. Subject failed to [register] this

address.”

      The jury found Pattarozzi guilty on both counts. He filed a motion for new trial,

which the trial court denied after a hearing. This appeal followed.

      On appeal, Pattarozzi argues that his trial counsel rendered ineffective

assistance because he failed to object to exhibits 3, 4, 5, and 6 going out with the jury

in violation of the continuing witness rule.

      To establish that his trial counsel was constitutionally ineffective,
      Appellant must prove both deficient performance by counsel and
      resulting prejudice. To show that his lawyer’s performance was
      deficient, Appellant must demonstrate that the lawyer performed his
      duties in an objectively unreasonable way, considering all the
      circumstances and in the light of prevailing professional norms. This is
      no easy showing, as the law recognizes a ‘strong presumption’ that
      counsel performed reasonably, and Appellant bears the burden of
      overcoming this presumption. To carry this burden, he must show that
      no reasonable lawyer would have done what his lawyer did, or would
      have failed to do what his lawyer did not. In particular, decisions
      regarding trial tactics and strategy may form the basis for an
      ineffectiveness claim only if they were so patently unreasonable that no
      competent attorney would have followed such a course.




                                           4
      Even when a defendant has proved that his counsel’s performance was
      deficient in this constitutional sense, he also must prove prejudice by
      showing a reasonable probability that, but for counsel’s unprofessional
      errors, the result of the proceeding would have been different. It is not
      enough to show that the errors had some conceivable effect on the
      outcome of the proceeding. Rather, Appellant must demonstrate a
      ‘reasonable probability’ of a different result, which, the United States
      Supreme Court has explained, is a probability sufficient to undermine
      confidence in the outcome.


      The reviewing court need not address both components of the inquiry if
      the defendant makes an insufficient showing on one. In all, the burden
      of proving a denial of effective assistance of counsel is a heavy one, and
      Appellant has failed to carry that burden.


Brown v. State, 302 Ga. 454, 457 (2) (807 SE2d 369) (2017) (citations and

punctuation omitted). See also Jones v. State, 318 Ga. App. 342, 346 (3) (733 SE2d

400) (2012) (defendant must show by clear and convincing evidence that the

performance of his lawyer was not within the range of reasonable professional

lawyering).

      Whether a trial attorney renders constitutionally ineffective assistance is a

mixed question of law and fact. “The proper standard of review requires that we

accept the [trial] court’s factual findings unless clearly erroneous, but we

                                          5
independently apply the legal principles to the facts.” Head v. Carr, 273 Ga. 613, 616

(4) (544 SE2d 409) (2001). After reviewing Pattarozzi’s claims in accordance with

these standards, we conclude that he has not met his burden of demonstrating that his

trial counsel was deficient.

             In Georgia, the continuing witness objection is based on the
      notion that written testimony is heard by the jury when read from the
      witness stand just as oral testimony is heard when given from the
      witness stand. But, it is unfair and places undue emphasis on written
      testimony for the writing to go out with the jury to be read again during
      deliberations, while oral testimony is received but once. The types of
      documents that have been held subject to the rule include affidavits,
      depositions, written confessions, statements, and dying declarations.


Rainwater v. State, 300 Ga. 800, 803 (2) (797 SE2d 889) (2017) (citation omitted).

      The continuing witness rule prohibits writings from going out with the
      jury when the evidentiary value of such writings depends on the
      credibility of the maker. Documents that are prohibited by the
      continuing witness rule from going out with the jury include answers to
      written interrogatories, written dying declarations, and signed statements
      of guilt. These documents, which generally contain their makers’
      assertions of purported truths, are ascribed evidentiary value only to the
      extent that their makers are credible.




                                          6
Bryant v. State, 270 Ga. 266, 270-271 (3) (507 SE2d 451) (1998) (footnotes and

punctuation omitted).

      On the other hand, it is well established that “the continuing witness rule is

inapplicable where the document at issue is original documentary evidence or where

the document is non-testimonial in nature because it was not a reduction of or

substitute for a person’s oral statements or testimony.” Adams v. State, 344 Ga. App.

159, 166 (3) (809 SE2d 87) (2017) (citation and punctuation omitted). See also

Johnson v. State, 234 Ga. App. 58, 60 (2) (b) (506 SE2d 212) (1998); Hodson v.

Mawson, 227 Ga. App. 490, 491 (2) (489 SE2d 855) (1997) (“The proscription on the

jury’s possession of ‘written testimony’ does not extend to documents which are

themselves relevant and admissible as original documentary evidence in a case.”)

(citations and punctuation omitted).

      At the motion for new trial hearing, trial counsel testified that he was familiar

with the continuing witness rule, and that he believed the exhibits at issue, except

possibly the arrest warrant, did not violate the continuing witness rule. We agree with

trial counsel that exhibits 3, 4, and 6 were not testimonial in nature, and the

continuing witness rule was not violated by the jury’s possession of these documents

during their deliberations. See, e.g., Davis v. State, 285 Ga. 343, 348 (8) (676 SE2d

                                          7
215) (2009) (continuing witness rule not violated by allowing certain letters that were

not written testimony, photographs, and a death certificate to go out with the jury);

Forrester v. State, 315 Ga. App. 1, 6-7 (3) (726 SE2d 476) (2012) (continuing

witness rule not violated by allowing acknowledgment signed by defendant that she

received a demand for possession to go out with the jury because such document was

original documentary evidence, not written testimony); Relaford v. State, 306 Ga.

App. 549, 557 (3) (f) (702 SE2d 776) (2010) (continuing witness rule not violated by

allowing certified copy of defendant’s prior conviction admitted for impeachment

purposes to go out with the jury); Adams v. State, 284 Ga. App. 534, 536-37 (2) (644

SE3d 426) (2007) (continuing witness rule not violated by allowing test results to go

out with the jury); Johnson, 234 Ga. App. at 60 (2) (b) (continuing witness rule not

violated by allowing uniform traffic citation to go out with the jury); Hodson, 227 Ga.

App. at 491 (2) (continuing witness rule not violated by allowing plaintiff’s medical

records to go out with the jury). As our appellate courts have found on numerous

occasions, “failure to make a meritless motion or objection does not provide a basis

upon which to find ineffective assistance of counsel.” Hampton v. State, 295 Ga. 665,

670 (2) (763 SE2d 467) (2014). “Because the trial court properly would have

overruled a continuing witness objection, trial counsel was not deficient for failing

                                          8
to raise such an objection, and thus was not ineffective.” Robinson v. State, 308 Ga.

543, 554 (3) (a) (842 SE2d 54) (2020).

      Furthermore, pretermitting whether exhibit 5, the arrest warrant, was

testimonial in nature and therefore subject to the continuing witness rule, Pattarozzi’s

trial counsel testified that his decision not to object to the arrest warrant going to the

jury “was strategic because my whole argument to the jury . . . was that there was this

total lack of evidence, that they heard a rumor that he was in Colorado, checked his

house one time and issued a warrant the next morning.” Trial counsel testified, “They

had no evidence. So I was fine with [the arrest warrant] going to the jury. I wanted

the jury to see that that was all they had and that was what law enforcement did in this

case.” In fact, at trial, trial counsel cross-examined the deputy about Pattarozzi’s

arrest warrant:

      Q: In the warrant you took out you said that he changed residence,
      correct?
      A: Yes.
      Q: Okay. I’ve got the warrant right here. It’s State’s 5. In the warrant
      you stated that it was your belief that the subject was located in
      Colorado and he failed to register his address; is that correct?
      A: That’s correct.




                                            9
      Q: Just making sure. All right. So you go knock on his door December
      17th, nobody answers the door and December 18th you take out a
      warrant saying that he moved?
      A: Yes.

      Pattarozzi argues that allowing the arrest warrant to go out with the jury was

not a reasonable strategy because it was inconsistent with trial counsel’s strategy

before and during trial, which included filing a motion in limine to exclude hearsay

statements made by “certain persons in Colorado” and objecting to the same

statements at trial. However, even assuming trial counsel’s decision to allow the

arrest warrant to go out with the jury constituted a change in strategy, a decision to

change strategy during trial is not necessarily unreasonable. See Jenkins v. State, 354

Ga. App. 674, 682 (5) (c) (839 SE2d 698) (2020) (counsel’s decision to change

strategy was reasonable).

      At the motion for new trial hearing, Pattarozzi’s trial counsel was not asked

about any inconsistency between his decision to challenge hearsay statements made

by “certain persons in Colorado” and his decision not to object to the arrest warrant

going out with the jury. “[A]bsent a strong showing that counsel’s actions were not

reasonable, we will presume that these strategies were not deficient.” Lee v. State, 316

Ga. App. 227, 230 (1) (a) (728 SE2d 847) (2012) (citation and punctuation omitted).

                                          10
Pattarozzi has not made a strong showing that his trial counsel’s strategic decision to

allow the arrest warrant to go out with the jury was unreasonable. Consequently,

Pattarozzi has not demonstrated that his trial counsel’s performance was deficient.

Pattarozzi was required to show both prejudice and deficient performance, and his

claim of error fails as he has not met his burden of showing deficient performance.

See Brown, 302 Ga. at 457 (2).

      Judgment affirmed. Miller, P. J., and Mercier, J., concur.




                                          11